DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         EDMUND ACCARDI,
                            Appellant,

                                    v.

                       CHARLOTTE ACCARDI,
                            Appellee.

                              No. 4D17-3042

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. FMCE 03-
010838 (36) (90).

  Donald E. Fucik of Donald E. Fucik, LLC, Plantation, for appellant.

  Carin M. Porras of Brydger & Porras, LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.